NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2794-19

STEPHANIE BAXTER-YOUNG,

          Plaintiff-Appellant,

v.

JAN PARKER and JESSICA
FLORIO,

          Defendants,

and

MICHAEL A. PARKER and
ARDYTH J. PARKER,

     Defendants-Respondents.
____________________________

                   Submitted September 27, 2021 – Decided October 7, 2021

                   Before Judges Sumners and Firko.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Ocean County, Docket No. L-2313-16.

                   Bathgate Wegener & Wolf, PC, attorneys for appellant
                   (Ryan S. Malc, on the brief).
            Gruccio, Pepper, DeSanto & Ruth, PA, attorneys for
            respondents (Joseph E. Ruth, on the brief).

PER CURIAM

      Plaintiff Stephanie Baxter-Young appeals from a January 25, 2019 Law

Division order granting summary judgment to defendants Michael Parker and

Ardyth Parker 1 (collectively defendants) and dismissing the complaint against

them with prejudice.2 The trial court did not advance any findings of facts or

conclusions of law, or any other explanation for its decision. On appeal, plaintiff

argues there are genuine issues of material fact warranting a trial. We conclude

that we are unable to perform our appellate function because the trial court failed

to satisfy the requirements of Rule 1:7-4. We need not—and cannot—determine

whether the trial court correctly granted the motion for summary judgment

because the court erred by failing to make any findings of fact supporting its

determination or otherwise sufficiently explaining its reasoning. Therefore, we




1
  Since defendants share a last name, we refer to them by their first names for
the ease of reference. By doing so, we intend no disrespect.
2
  On February 4, 2020, default judgment was entered in favor of plaintiff and
against defendants Jan Parker and Jessica Florio, jointly and severally, in the
amount of $388,981.92. Neither submitted any opposition to defendants' motion
for summary judgment nor responded to plaintiff's appeal.
                                                                             A-2794-19
                                        2
vacate the January 25, 2019 order and remand the matter to the trial court for a

statement of reasons as required by Rule 1:7-4.

                                        I.

      The pertinent facts from the summary judgment record are as follows. In

2012, Jan and his live-in girlfriend of four years, Jessica, moved into 1429 Main

Street in Warren Grove. Defendants are Jan's parents and own the subject

property but do not reside there. Defendants leased the property to Jan "for no

charge except payment of taxes and the agreement to maintain the house,"

including the utilities, mortgage, and maintenance.      No formal contract or

written lease was executed between Jan and defendants who stated, "It was just

a[] [verbal] agreement until they got on their feet and were able to have their

own place." Jessica's three children resided at the property on a full-time basis;

Jan's two children only resided there on a part-time basis.

      In April 2014, Jessica adopted a dog, Axel, who was approximately two

years old, weighed between sixty and ninety pounds, and was presumed to be a

mixed breed of terrier and pit bull descent. At that time, plaintiff owned a

ninety-five-pound pit bull named Precious, which she had adopted in 2012.

Over the next six-month period, plaintiff and Jessica would see each other "at

least" once per week. During their encounters, it was a "normal occurrence" for


                                                                            A-2794-19
                                        3
each of them to bring their dogs. Axel and Precious played together and had a

good relationship—Axel neither bit nor was aggressive with Precious while

playing.

      On October 11, 2014, Jessica invited plaintiff to come over to 1429 Main

Street. In response, plaintiff "told [Jessica] that [she] would pick up [Precious]

and come over." Upon plaintiff's arrival, Axel and Precious greeted each other.

Axel ultimately relocated to the computer room where Jessica was seated while

Precious remained in the living room.        Approximately one half-hour after

plaintiff's arrival, Axel "charged" plaintiff and "rammed" into her midsection

with his head and knocked her over. At the time, plaintiff had been talking to

Jessica in the computer room while standing in the doorway adjacent to the

living room.

      As a result of the incident, plaintiff sustained serious injuries including a

fibula fracture; early reflex sympathetic dystrophy; a right ankle tear of the

lateral ligaments; a right ankle contusion, sprain and strain with sy novitis and

inflammation; a right foot capsular tear in the second and third

metatarsophalangeal joints; compression of the digital nerve in her right foot; a

right knee medial meniscus tear; and a right hip labral tear. As a result, plaintiff




                                                                              A-2794-19
                                         4
required "three surgical procedures, including an operation on her right knee,

right ankle[,] and right foot."

      On August 25, 2016, plaintiff filed a complaint against defendants

alleging they allowed "a dangerous and hazardous condition to exist by failing

to take reasonable measures to restrain their violent and dangerous animal"

(count one); failed to "supervise and control their dog and to prevent it from

doing harm" and were therefore negligent (count two); and allowed "an

aggressive animal to be maintained on their property" causing plaintiff , an

invited guest, to be "assaulted and injured by the dog" (count three).

      At her deposition, plaintiff testified that she witnessed two similar

incidents where Axel knocked over a guest at 1429 Main Street. First, in J une

2014, plaintiff claimed she witnessed Axel run into Jan's daughter (and

defendants' granddaughter) and throw her "up into the air." Second, on an

unspecified date, plaintiff testified Axel ran into Jan's niece, which resulted in

the niece sustaining a sprained ankle. Plaintiff did not witness this incident,

only the injury.

      Jessica testified at her deposition that she was "unaware of either of the[]

incidents and to the best of [her] knowledge the[] incidents did not occur." Prior

to plaintiff's incident, Jessica testified that Axel never bit, attacked, or jumped


                                                                             A-2794-19
                                        5
on anyone. In a similar fashion, defendants testified they were unaware of either

accident involving Axel and that he was a "very loving dog." At his deposition,

Michael stated he initially was not "happy [with] the fact that [Axel] was a [p]it

[b]ull" but "[Axel] was a very docile dog, and . . . proved me wrong." In a

similar fashion, Ardyth testified that she only met Axel a couple of times, but

described him as "a very loving dog." "If [you were] sitting on the couch, [Axel

would] . . . come up to be petted. That was it."

      Following a period of discovery, defendants filed a motion for summary

judgment contending there was no genuine issue of material fact that they were

involved in plaintiff's incident and breached no duty to plaintiff. The moving

defendants also argued there was no evidence Axel had dangerous propensities

or that they possessed knowledge of any alleged dangerous propensities.

Plaintiff opposed defendants' motion.

      On January 25, 2019, the trial court conducted oral argument on

defendants' motion for summary judgment and rendered an oral decision on the

record immediately thereafter.      After reciting the well-settled summary

judgment standard under Judson v. People's Bank, 17 N.J. 67 (1954), and Brill

v. Guardian Life Ins. Co. of Am., 142 N.J. 520, 523, 529, 533 (1995), the judge

merely stated:


                                                                            A-2794-19
                                        6
             In this case I find that it is so one-sided that as a matter
             of law, the moving party must prevail.

             First of all, I will say what do they say, boys will be
             boys and dogs will be dogs. I've never known a dog
             that doesn't jump up be it a chihuahua, a bulldog, you
             name it and the situation here wasn't as if the moving
             party, the landlords, had care, custody and control of
             the dog or were there at the time. To the extent the dog
             may have jumped up on other people in the past I don't
             think is an indication that it has a dangerous propensity
             for injuring people. If it had bitten someone in the past,
             it might have been a different story, but this is common
             normal conduct for a dog be it a pit bull or a poodle or
             whatever and I don't think under the circumstances here
             it gives rise to a liability or a duty under these particular
             facts for the landlord to have done anything, so motion
             granted.

A memorializing order was entered. This appeal followed.

                                          II.

      Pursuant to Rule 1:7-4, a trial judge has an obligation to render "an

opinion or memorandum decision, either written or oral, [with] find[ings of]

fact[] and . . . conclusions of law thereon in all actions tried without a jury . . .

." "The purpose of the rule is to make sure that the court makes its own

determination of the matter."      In re Tr. Agreement Dec. 20, 1961, by and

between Johnson & Hoffman, Lienhard & Perry, 399 N.J. Super. 237, 254

(2006) (citation omitted). "When a trial court issues reasons for its decision, it

'must state clearly [its] factual findings and correlate them with relevant legal

                                                                               A-2794-19
                                          7
conclusions, so that parties and the appellate courts [are] informed of the

rationale underlying th[ose] conclusion[s].'" Avelino-Catabran v. Catabran, 445

N.J. Super. 574, 594-95 (App. Div. 2016) (alterations in original) (quoting

Monte v. Monte, 212 N.J. Super. 557, 565 (App. Div. 1986)). When that is not

done, a reviewing court does not know whether the judge's decision is based on

the facts and law or is the product of arbitrary action resting on an impermissible

basis. See Monte, 212 N.J. Super. at 565.

       The manner in which a judge complies with Rule 1:7-4 is left to the judge's

discretion. In re Tr. Agreement Dec. 20, 1961, 399 N.J. Super. at 253. A judge

is not required to specify grounds for the granting or denial of a motion and,

instead, can rely upon reasons expressed by a party. Id. at 253-54. However,

the judge must make "such reliance 'explicit,'" Allstate Insurance Co. v. Fisher,

408 N.J. Super. 289, 301 (App. Div. 2009) (citation omitted); Pressler &

Verniero, Current N.J. Court Rules, cmt. 1 on R. 1:7-4 (2022), and make "clear

the extent of [the judge's] agreement with and reliance on [the] proposed

findings of fact and conclusions of law," demonstrating that the judge "carefully

considered the evidentiary record and did not abdicate [the judge's] decision -

making responsibility." In re T. Agreement Dec. 20, 1961, 399 N.J. Super. at

254.


                                                                             A-2794-19
                                        8
      A judge "does not discharge [his or her] function simply by recounting the

parties' conflicting assertions and then stating a legal conclusion, or, as here,

incorporating by reference one of the parties' arguments." Avelino-Catabran,

445 N.J. Super. at 595. "[A]n articulation of reasons is essential to the fair

resolution of a case." O'Brien v. O'Brien, 259 N.J. Super. 402, 407 (App. Div.

1992).

      There is nothing in the oral decision or order granting defendants' motion

in this matter that confirms the trial court made an independent decision based

upon an analysis of the facts and applicable law. "While the failure to provide

reasons necessitates a remand, we are left with the option of remanding for a

statement of reasons or reversing and remanding for consideration of the motion

. . . anew. We determine that the latter course of action is appropriate here."

Fisher, 408 N.J. Super. at 303.

      The order under review is vacated. The matter is remanded, and the trial

court is directed to reconsider defendants' motion and enter a new order within

thirty days, together with a written or oral statement of reasons in conformity

with Rule 1:7-4. We do not retain jurisdiction.




                                                                           A-2794-19
                                       9